
	
		I
		111th CONGRESS
		1st Session
		H. R. 2147
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Hodes (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Israel,
			 Mr. Braley of Iowa, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish the Global Warming Economic Oversight
		  Commission to study and report on the use by the Federal Government of funds
		  from any auction or sale of greenhouse gas emissions allowances, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Warming Economic Oversight Act of
			 2009.
		2.Global Warming
			 Economic Oversight Commission
			(a)EstablishmentThere is hereby established the Global
			 Warming Economic Oversight Commission (hereafter in this section referred to as
			 the Commission).
			(b)Duties
				(1)Ongoing
			 review
					(A)In
			 generalThe Commission shall conduct ongoing oversight of, and
			 submit reports to the appropriate committees of the Congress on, the use by the
			 Federal Government of funds from any auction or sale of greenhouse gas
			 emissions allowances.
					(B)DefinitionIn
			 subparagraph (A), the term appropriate committees of the Congress
			 means—
						(i)the
			 Committees on Commerce, Science, and Transportation, Energy and Natural
			 Resources, Environment and Public Works, Health, Education, Labor, and
			 Pensions, and Small Business and Entrepreneurship of the Senate; and
						(ii)the
			 Committees on Education and Labor, Energy and Commerce, Oversight and
			 Government Reform, and Small Business of the House of Representatives.
						(2)ReportingThe Commission shall submit a report under
			 paragraph (1)—
					(A)not later than 3
			 months after the first auction or sale of greenhouse gas emissions allowances
			 by any agency or instrumentality of the United States; and
					(B)not less than every
			 6 months thereafter.
					(3)FocusIn
			 conducting oversight and submitting reports under this section, the Commission
			 shall focus on the following:
					(A)New
			 jobsThe use of funds described in paragraph (1) to create new
			 jobs in industries that produce renewable energy.
					(B)Preservation of
			 existing jobsThe use of such funds to preserve jobs in existing,
			 previously carbon-intensive industries.
					(C)Assisting with
			 effects on low and middle income familiesThe use of such funds to assist working
			 families with any increases in the costs of energy, transportation, housing,
			 health care, food, and other necessities that result from Federal statutes
			 designed to limit greenhouse gas emissions.
					(D)Small
			 businessesThe use of such funds to assist small businesses with
			 any increases in energy costs that result from Federal statutes designed to
			 limit greenhouse gas emissions, including costs relating to transportation,
			 facilities, and equipment.
					(c)Membership
				(1)In
			 generalThe Commission shall consist of 9 members, as
			 follows:
					(A)1 member appointed
			 by the Speaker of the House of Representatives, in consultation with the
			 majority leadership of the relevant House committees.
					(B)1 member appointed
			 by the minority leader of the House of Representatives, in consultation with
			 the minority leadership of the relevant House committees.
					(C)1 member appointed
			 by the majority leader of the Senate, in consultation with the majority
			 leadership of the relevant Senate committees.
					(D)1 member appointed
			 by the minority leader of the Senate, in consultation with the leadership of
			 the relevant Senate committees.
					(E)1 member, who
			 shall serve as the Chair of the Commission, jointly appointed by the Speaker of
			 the House of Representatives and the majority leader of the Senate, after
			 consultation with the minority leader of the Senate and the minority leader of
			 the House of Representatives.
					(F)The Secretary of Energy (or the Secretary’s
			 designee).
					(G)The Chairperson of
			 the Federal Trade Commission (or the Chairperson’s designee).
					(H)The Administrator of the Small Business
			 Administration (or the Administrator’s designee).
					(I)The Secretary of
			 Labor (or the Secretary’s designee).
					All
			 appointed members of the Commission shall be appointed within 30 days of the
			 first posting in the Federal Register of an auction or sale of greenhouse gas
			 emissions allowances by any agency or instrumentality of the United
			 States.(2)PayExcept
			 as provided in paragraph (3), each member of the Commission shall each be paid
			 at a rate equal to the daily equivalent of the annual rate of basic pay for
			 level IV of the Executive Schedule for each day (including travel time) during
			 which such member is engaged in the actual performance of duties vested in the
			 Commission.
				(3)Prohibition of
			 compensation of Federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(4)Travel
			 expensesEach member of the Commission shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
				(5)QuorumFour
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(6)VacanciesA
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made.
				(7)MeetingsThe
			 Commission shall meet at the call of its Chair or a majority of its
			 members.
				(d)Staff
				(1)In
			 generalThe Commission may appoint and fix the pay of any
			 personnel as the Commission considers appropriate.
				(2)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(3)Staff of
			 agenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
				(e)Powers
				(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 section, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate and may administer
			 oaths or affirmations to witnesses appearing before it.
				(2)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(3)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this section. Upon request of the Chair of the Commission, the head
			 of that department or agency shall furnish that information to the
			 Commission.
				(f)Initial
			 meetingThe Commission shall
			 meet and begin the operations of the Commission within 30 days of the first
			 auction or sale of greenhouse gas emissions allowances by any agency or
			 instrumentality of the United States.
			(g)Rules of
			 procedureThe Commission may establish rules for the conduct of
			 the Commission’s business, if such rules are not inconsistent with this Act or
			 other applicable law.
			(h)Subpoenas
				(1)In
			 generalSubject to paragraph (2), the Commission, for the purpose
			 of carrying out this Act, may require, by subpoena or otherwise, the attendance
			 and testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission or the
			 Chair of the Commission may determine advisable.
				(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by the Chair of
			 the Commission; or
							(II)by the
			 affirmative vote of 5 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the Chair of the Commission or any member designated by a majority
			 of the Commission and may be served by any person designated by the Chair or by
			 a member designated by a majority of the Commission.
						(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(ii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received as certification
			 under sections 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
						(i)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in advance
			 in appropriation Acts, enter into contracts to enable the Commission to
			 discharge its duties under this Act.
			(j)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			(k)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
			(l)TerminationThe Commission shall terminate 6 months
			 after the last (as determined by the Commission) auction or sale of greenhouse
			 gas emissions allowances by any agency or instrumentality of the United
			 States.
			(m)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission to carry out this Act such sums as may be necessary.
			
